NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-30036

                Plaintiff-Appellee,             D.C. No. 3:16-cr-05303-RBL-1

 v.
                                                MEMORANDUM*
CHARLES EVAN CRAWFORD, AKA
Charles Crawford,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                          Submitted February 17, 2021**

Before:      FERNANDEZ, BYBEE, and BADE, Circuit Judges.

      Charles Evan Crawford appeals from the district court’s judgment and

challenges the 120-month custodial sentence and lifetime term of supervised

release imposed following his bench-trial conviction for abusive sexual contact

with a minor under 12, in violation of 18 U.S.C. §§ 2244(a)(5), 2246(3), and 2247.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Crawford contends that the district court procedurally erred and violated his

right to due process by failing to consider and address his arguments, and by

failing to explain the sentence adequately. We review for plain error, see United

States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and conclude

there is none. The record reflects that the court considered Crawford’s arguments

and provided a sufficient explanation for its decision to impose the below-

Guidelines sentence. See United States v. Carty, 520 F.3d 984, 992-93 (9th Cir.

2008) (en banc); see also United States v. Ruiz-Apolonio, 657 F.3d 907, 920 (9th

Cir. 2011) (“The district court is not required to provide a detailed explanation as

to each of its reasons for rejecting every argument made by counsel.”).

      Crawford also contends the sentence is substantively unreasonable because it

fails to reflect the unique mitigating circumstances of his offense, including his

cognitive limitations. The district court did not abuse its discretion. See Gall v.

United States, 552 U.S. 38, 51 (2007). The sentence is substantively reasonable in

light of the 18 U.S.C. § 3553(a) factors and the totality of the circumstances,

including the seriousness of the offense and the need to protect the public. See

Gall, 552 U.S. at 51.

      AFFIRMED.




                                          2                                       20-30036